                              CIVIL CAUSE FOR Motion Hearing

BEFORE JUDGE: Eric R. Komitee, U.S.D.J.
DATE: 5/15/2020
TIME: 10:45 a.m.

DOCKET NUMBER: CV 19-2886
TITLE: Engram v. GSK Consumer Healthcare Holdings (US) Inc.

COURT DEPUTY: Alicia Guy
COURT REPORTER: Electronically Recorded


APPEARANCES:

      FOR PLAINTIFF:          Michael Reese

      FOR DEFENDANT: Jessica Miller, Thomas Fox

 CASE CALLED.

 COUNSEL FOR ALL SIDES PRESENT

    PARTIES ADVISE THE COURT THAT THE CASE HAS BEEN SETTLED.

    CASE DISCONTINUED WITHOUT PREJUDICE AND WITHOUT COSTS.

   MOTION HEARING HELD                 MOTION GRANTED               MOTION DENIED

    MOTION GRANTED IN PART AND DENIED IN PART

 DECISION RESERVED                      DECISION READ INTO THE RECORD.

    ORDER TO BE SUBMITTED BY

    MOTION HEARING ADJOURNED TO

     FURTHER STATUS CONFERENCE SCHEDULED FOR

 OTHER: No later than May 22, 2020, Plaintiff will submit a letter of no more than 3 pages as
discussed on the record no later. Defendant will respond in a letter of no more than 3 pages on or
before May 29, 2020.
